ORDER
The records in the office of the Clerk of the Supreme Court show that on November 1, 1977, Petitioner was admitted and enrolled as a member of the Bar of this State.
By way of a letter addressed to South Carolina Bar, dated December 22, 2005, Petitioner submitted his resignation from the South Carolina Bar. We accept Petitioner’s resignation.
Petitioner shall, within fifteen (15) days of the issuance of this order, deliver to the Clerk of the Supreme Court his certificate to practice law in this State.
In addition, Petitioner shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
*329Petitioner shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the issuance of this order, showing that he has fully complied with the provisions of this order. The resignation of William S. Duffey, Jr. shall be effective upon full compliance with this order. His name shall be removed from the roll of attorneys.
JEAN H. TOAL, C.J., JAMES E. MOORE, E.C. BURNETT, III, and COSTA M. PLEICONES, JJ.
Justice JOHN H. WALLER, JR., not participating.